Citation Nr: 9925132	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for skin disability as 
due to an undiagnosed illness.

3.  Entitlement to service connection for swollen legs as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, [redacted], and [redacted]

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
December 1969 and from November 1990 to May 1991.  He had 
Southwest Asia service from January 23,1991, to April 30, 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for depressive disorder as due to an 
undiagnosed illness, skin disorder as due to an undiagnosed 
illness, and swollen legs as due to an undiagnosed illness.

In the rating decision on appeal, the RO denied service 
connection for hypertension.  The appellant timely filed an 
appeal.  In a November 1998 rating decision, the RO granted 
service connection for hypertension.  In a November 1998 VA 
Form 21-4138, the appellant stated that he was satisfied with 
the November 1998 rating decision.  Thus, the claim for 
service connection for hypertension is no longer on appeal.


REMAND

The appellant underwent VA examinations in April 1998.  Both 
the "Arteries and Veins" and the "Post-traumatic stress 
disorder" examination reports are incomplete.  Specifically, 
the VA examiners answered questions that coincide with a 
worksheet, and the Board does not have the worksheet to know 
what question was asked.  For example, in the "Arteries and 
Veins" examination report, the answer to (B)(1) is "Not 
applicable."  The answer to (B)(2) is "No."  There is no 
way for the Board to know as to what question the VA examiner 
referred.  Thus, the RO will associate with the claims file 
the coinciding examination worksheets.

The Board is aware that the examination worksheets change 
from time to time; however, the RO must be aware that the 
Board does not have copies of the examination worksheets and 
such must be provided in the claims file so that the Board 
does not needlessly have to remand cases to obtain the 
coinciding VA examination worksheets.  The failure to include 
such worksheets borders on absurd.  The Board of Veterans' 
Appeals has a duty to provide an explanation for the decision 
reached.  The Court has called this adequate reasons and 
bases.  I can not fathom how adequate reasons and bases can 
be established when the evidence is presented in this form.

Additionally, the Board notes that the RO has denied service 
connection for psychiatric disorder.  The Board requests that 
the RO specifically address 38 C.F.R. § 3.303(d) (1998) in a 
supplemental statement of the case as to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must associate with the claims 
file the coinciding examination 
worksheets for the April 17, 1998, 
"Arteries and Veins" examination and 
the April 29, 1998, "Post-traumatic 
stress disorder" examination.  The 
appellant need not be reexamined.  
(However, if the exact worksheets are not 
reproducible, adequate examination 
reports must be created.)

2.  The RO must issue a supplemental 
statement of the case as to the claim for 
service connection for psychiatric 
disorder and address 38 C.F.R. § 3.303(d) 
(1998).  That regulation states:

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  
Presumptive periods are not intended to 
limit service connection to diseases so 
diagnosed when the evidence warrants 
direct service connection.  The 
presumptive provisions of the statute and 
Department of Veterans Affairs 
regulations implementing them are 
intended as liberalizations applicable 
when the evidence would not warrant 
service connection without their aid.

The RO is to answer the following 
question:  Is there a psychiatric 
disorder that has been attributed to 
service?  The RO is informed that if it 
has doubts about the incidents reported 
by the appellant, it is at liberty to 
develop the record.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
holds the claim for service connection for skin disability as 
due to an undiagnosed illness in abeyance.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


